Case: 12-20685       Document: 00512475929          Page: 1     Date Filed: 12/18/2013


           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                             FILED
                                                                         December 18, 2013
                                     No. 12-20685
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

JUAN FERNANDO VILLALON,

                                                   Petitioner-Appellant

v.

IMMIGRATION AND NATURALIZATION                               SERVICE;        NATHANIEL
QUARTERMAN; JUDGE JIMMY BENTON,

                                                   Respondents-Appellees


                   Appeals from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:09-CV-386


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM:*
       On October 1, 2012, Juan Fernando Villalon, former federal prisoner
# 03958-379 and immigration detainee # A029 327 003, filed a notice of
appeal in his 28 U.S.C. § 2241 case. See Spotville v. Cain, 149 F.3d 374, 376-
78 (5th Cir. 1998) (holding that under the prison mailbox rule, a prisoner is
deemed to have filed a document in federal court when he deposits it in the
prison mail system). The notice of appeal was not timely as to the district
court’s final judgment entered on June 24, 2009, or any of the district court’s
orders entered prior to August 2012.                 See FED. R. APP. P. 4(a)(1)(B).
Consequently, we lack jurisdiction to consider those decisions in the instant
appeal.     See Bowles v. Russell, 551 U.S. 205, 214 (2007).                  Nevertheless,
       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20685     Document: 00512475929     Page: 2   Date Filed: 12/18/2013


                                  No. 12-20685

because the notice of appeal was filed within 60 days of the district court’s
entry of an order denying six post-judgment motions filed on July 12, 2012,
we have the requisite jurisdiction to review that order. See FED. R. APP. P.
4(a)(1)(B).
      Even with the benefit of liberal construction, Villalon does not
challenge the district court’s denial of his July 12, 2012, motions or the court’s
determination that the motions were filed in the wrong case. By failing to do
so, Villalon has waived the only issues over which this court has jurisdiction.
See Hughes v. Johnson, 191 F.3d 607, 613 (5th Cir. 1999). Moreover, the July
12, 2012, motions were, in essence, meaningless, unauthorized motions which
the district court was without jurisdiction to entertain. See United States v.
Early, 27 F.3d 140, 142 (5th Cir. 1994). Accordingly, Villalon’s appeal is
without arguable merit, see Howard v. King, 707 F.2d 215, 220 (5th Cir.
1983), and it is DISMISSED as frivolous, see 5TH CIR. R. 42.2.                All
outstanding motions are DENIED.




                                        2